NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

                     MEGAN NIBLEY, Petitioner/Appellee,

                                         v.

                  JONATHAN HILLE, Respondent/Appellant.

                            No. 1 CA-CV 20-0256 FC
                                 FILED 2-18-2021


            Appeal from the Superior Court in Maricopa County
                            No. FC2016-003432
                   The Honorable Gregory Como, Judge

                                   REVERSED


                                    COUNSEL

Megan Nibley, Phoenix
Petitioner/Appellee

Gillespie, Shields, Goldfarb & Taylor, Phoenix
By DeeAn Gillespie Strub, Mark A. Shields
Counsel for Respondent/Appellant
                             NIBLEY v. HILLE
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Jennifer M. Perkins and Judge Randall M. Howe joined.


C R U Z, Judge:

¶1            Jonathan Hille (“Father”) appeals the superior court’s order
that he pay Megan Nibley (“Mother”) a percentage of their child’s
preschool expenses. Treating this appeal as a special action, we accept
jurisdiction and reverse the portions of the March 12, 2020 order and June
22, 2020 amended order pertaining to reimbursement for preschool
expenses.

               FACTUAL AND PROCEDURAL HISTORY

¶2             Mother and Father were divorced in 2017. They have one
child together (“Child”), who was born in 2015. In January 2019, Mother
filed a petition to modify legal decision making, parenting time, and child
support.

¶3             The superior court held an evidentiary hearing in March 2019
and on May 17, 2019, ordered Father to pay child support in the amount of
$1194.29 per month. The court stated that it was “adopt[ing] the amounts
set forth in the parties’ [affidavits of financial information (“AFI”)] for their
portion of child care.” The child support worksheet reflects that the court
gave Father a discretionary credit of $705 for his monthly childcare costs
and Mother a discretionary credit of $1000 for her monthly childcare costs,
minus $50 for a federal tax credit. Mother’s AFI stated that she had monthly
childcare costs for Child totaling $1000, including $525 to $760 per month
at Little Big Minds Preschool and $300 to $400 for Child’s nanny.

¶4           Mother requested clarification about the May 17, 2019 order.
Among other things, she sought clarification with regard to Child’s
education expenses. In June 2019, the court corrected the May 17, 2019
ruling nunc pro tunc:

       The Court finds that the May 17, 2019 Ruling inadvertently
       omitted education and education-related expenses from the
       orders on page 20.



                                       2
                             NIBLEY v. HILLE
                            Decision of the Court

       ....

       The Order is corrected to state:

       IT     IS      FURTHER         ORDERED         that   unreimbursed
       medical/dental/vision expenses, education and education-
       related expenses (including pre-school, school, school
       supplies (including computer)), and agreed-upon extracurricular
       activities . . . shall be paid based on relative incomes at 70% by
       Father and 30% by Mother. . . .

Father filed a notice of appeal from the May 17, 2019 order, but he later
withdrew his appeal.

¶5            In December 2019, Mother filed a petition to enforce and for
contempt, claiming that Father had not paid any portion of Child’s
preschool expenses. Father was not required to file a response, and he did
not do so. See Ariz. R. Fam. Law P. (“ARFLP”) 91(e), (l), 92 (a party served
with a contempt petition may file a response but is not required to do so).

¶6            The superior court held an evidentiary hearing in March 2020.
Father’s attorney argued that the unreimbursed preschool expenses were
built into the child support worksheet and “part of the child support.
There’s $1000[ ] in the child support worksheet on [Mother’s] side that takes
care of that.” Mother testified that she paid $650 a month for Child’s
preschool and $350 a month for Child’s nanny. Mother further testified that
she had paid all of Child’s preschool expenses for a period of eight months
and that Father owed her $4259 for his 70% share. Father testified that he
paid Child’s nanny $180 a week ($720 per month) to care for Child in his
home on Fridays.

¶7            The superior court found that Father did not pay for any of
Child’s preschool expenses for the 2019-2020 school year, and that Mother
had paid all of those expenses without reimbursement from Father. The
court rejected Father’s argument that the child support worksheet already
credited Mother $1000 for monthly childcare expenses including the cost of
Child’s preschool and ordered him to reimburse Mother $4259 for 70% of
Child’s preschool expenses.

¶8            Father timely appealed. The court’s March 12, 2020 order was
signed but did not contain ARFLP 78 language. Accordingly, we stayed the
appeal, and the superior court entered an amended order with ARFLP 78(b)
language. In our discretion, we treat this appeal as a special action and
accept special action jurisdiction. See Henderson v. Henderson, 241 Ariz. 580,


                                       3
                            NIBLEY v. HILLE
                           Decision of the Court

585, ¶ 7 (App. 2017) (reviewing appeal as a special action because contempt
findings are only reviewable by special action); Danielson v. Evans, 201 Ariz.
401, 411, ¶ 35 (App. 2001) (this court lacks jurisdiction “over an appeal from
a civil contempt adjudication”).

                               DISCUSSION

¶9            Father argues the superior court abused its discretion by
entering a judgment against him for preschool expenses separate and apart
from his monthly child support obligation. We review child support
awards for an abuse of discretion and accept the superior court’s findings
of fact unless they are clearly erroneous. Engel v. Landman, 221 Ariz. 504,
510, ¶ 21 (App. 2009). However, we review de novo the superior court’s
interpretation of the child support guidelines, and we “draw our own legal
conclusions from facts found or implied in the judgment.” Id. (citation and
internal quotations omitted).

¶10           Mother argues Father’s appeal was untimely because he
failed to appeal the amended May 17, 2019 order that Child’s unreimbursed
preschool expenses were to be paid 70% by Father and 30% by Mother. We
disagree. Although Father did not appeal the May 17, 2019 order, he filed
a timely appeal from the superior court’s March 12, 2020 order that he
reimburse Mother $4259 for 70% of Child’s preschool expenses. And to the
extent that Mother argues Father did not timely make the argument about
the child support worksheet because he first raised it at the evidentiary
hearing, we note that Father was not required to file a response before the
hearing and was therefore permitted to “assert at trial any defense” to
Mother’s claim. See ARFLP 91(e), (l), 29(b).

¶11           According to the Arizona Child Support Guidelines, the
superior court “[m]ay add . . . [c]hildcare expenses that would be
appropriate to the parents’ financial abilities” to the basic child support
obligation. Arizona Revised Statutes (“A.R.S.”) section 25-320 app.
§ 9(B)(1). The decision to do so is discretionary. Similarly, the court may
add to the basic child support obligation a child’s education expenses.
A.R.S. § 25-320 app. § 9(B)(1).

¶12           Here, the superior court attributed Mother with $1000 per
month for her childcare expenses on the child support worksheet and
attributed to Father $705 per month for his childcare expenses. The child
support worksheet did not attribute educational expenses to either party.
The court based these amounts on Mother and Father’s AFIs. Mother’s AFI
listed monthly childcare costs of $1000, including $525 to $760 per month



                                      4
                           NIBLEY v. HILLE
                          Decision of the Court

for Child’s preschool and $300 per month for Child’s nanny. At the
evidentiary hearing on her petition to enforce and for contempt, Mother
testified that she paid $650 per month for Child’s preschool and $350 per
month for Child’s nanny, a total of $1000 per month.              Father’s
uncontradicted testimony was that he paid Child’s nanny $180 a week ($720
per month) to care for Child in his home.

¶13           The preschool listed in Mother’s AFI is the same preschool
Mother paid for in 2019-2020. Because the child support worksheet credited
Mother for all of her childcare expenses, including Child’s monthly
preschool expenses, the court erred by separately ordering Father to
reimburse Mother for 70% of the preschool expenses. Accordingly, we
reverse the portions of the March 12, 2020 order and June 22, 2020 amended
order pertaining to reimbursement for preschool expenses.

¶14           Father requests attorneys’ fees on appeal pursuant to A.R.S.
§ 25-324. After considering the parties’ financial resources and the
reasonableness of the positions they have taken, we decline to award
attorneys’ fees. As the prevailing party, we award Father his costs on
appeal upon compliance with ARCAP 21.

                             CONCLUSION

¶15           For the foregoing reasons, we reverse the portions of the
superior court’s March 12, 2020 order and June 22, 2020 amended order
pertaining to reimbursement for preschool expenses.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                       5